DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/16/2021, with respect to claims 1, 2, 4-8, 10-12, & 14-20 have been fully considered and are persuasive.  The rejection of claims 1, 2, 4-8, 10-12, & 14-20 has been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 4-8, 10-12, & 14-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 2, 4-7, & 16-17 the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially an input connector connecting the DC low voltage power distribution unit to a DC power supply and a plurality of output connectors connected to the output lines and to the reference potential line in combination with other limitations recited in the claimed invention.
Regarding claims 8, 10-12, 14, 15, 18, 19 & 20 the prior art of record fails to teach either alone or in combination all of the limitations of claim 8, especially an input connector connecting the DC low voltage power distribution unit to a DC power supply and current limiting means in each of the output lines and the SELV ac/dc converter in combination with other limitations recited in the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434.  The examiner can normally be reached on 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MW
2/23/2021

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836